Case 15-10844   Doc 75   Filed 02/02/21 Entered 02/02/21 17:04:18   Desc Main
                           Document     Page 1 of 5
Case 15-10844   Doc 75   Filed 02/02/21 Entered 02/02/21 17:04:18   Desc Main
                           Document     Page 2 of 5
Case 15-10844   Doc 75   Filed 02/02/21 Entered 02/02/21 17:04:18   Desc Main
                           Document     Page 3 of 5
Case 15-10844   Doc 75   Filed 02/02/21 Entered 02/02/21 17:04:18   Desc Main
                           Document     Page 4 of 5
Case 15-10844      Doc 75    Filed 02/02/21 Entered 02/02/21 17:04:18          Desc Main
                               Document     Page 5 of 5



                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was sent (1)
 via electronic notice to parties who are ECF Filers and Consenting Users, (2) via
 electronic notice to ECF Filers and Consenting Users who represent parties, and (3) via
 the United States Postal Service to all other interested parties at their addresses shown
 below.

 Kristin Hurst, Esq.
 Chapter 13 Trustee
 Via Electronic Notice

 Kenneth W. Revell, Esq.
 Attorney for Debtor
 Via Electronic Notice

 Trinh Diem Huynh
 700 Riverchase Ln.
 Albany, GA 31701
              nd
        This 2 day of February, 2021.

                                                    /s/ Marc E. Ripps
                                                    Marc E. Ripps
                                                    Georgia Bar No. 606515

 P. O. Box 923533
 Norcross, GA 30010-3533
 (770) 448-5377
 Email: meratl@aol.com
